11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Robert Cox et al.,                           * From the 32nd District Court
                                               of Mitchell County,
                                               Trial Court No. 16643.

Vs. No. 11-18-00215-CV                       * October 16, 2020

Helena Chemical Company,                     * Opinion by Wright, S.C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, we reverse the judgment of the trial court
insofar as it rendered a take-nothing judgment against Appellants; however, we
affirm the judgment of the trial court with respect to Appellants’ claims for mental
anguish and punitive damages. We remand the cause to the trial court for further
proceedings not inconsistent with this court’s opinion. The costs incurred by
reason of this appeal are taxed one-half against Appellants and one-half against
Appellee.